Case 1:17-cv-05183-ILG-SMG Document 54 Filed 03/11/19 Page 1 of 1 PageID #: 286




                           THE BASIL LAW GROUP
                                   A PROFESSIONAL CORPORATION
                                       COUNSELLORS AT LAW

                                 1270 BROADWAY, SUITE 305
                                 NEW YORK, NY 10001-3215
                                  TELEPHONE:917-512-3066
                                     E-FAX:831-536-1075
                                ROBERTJBASIL@RJBASIL.COM

                                      MARCH 11, 2019

 Hon. Steven M. Gold

       Re:    Edward Shin v YS2 Enterprises, Inc.
              Case No. 1:17-cv-05183(ILG)(SMG)

 Dear Judge Gold:

 The firm represents plaintiff, Edward Shin. I make this pre-conference report. All
 depositions are scheduled and set to conclude on April 1. My damages expert reports are
 due on April 1, and neither of my two experts has requested additional time.



                                           Respectfully submitted,

                                           /s Robert J. Basil

                                           Robert J. Basil
